                   Case 18-12794-KG           Doc 180       Filed 01/09/19   Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ X
                                                             :
In re                                                        :    Chapter 11
                                                             :
CHECKOUT HOLDING CORP., et al.,                              :    Case No. 18-12794 (KG)
                                                             :
                           Debtors.1                         :    Jointly Administered
                                                             :
                                                             :
------------------------------------------------------------ X

                          NOTICE OF RESCHEDULED HEARING TIME

                   PLEASE TAKE NOTICE that the start time of the hearing scheduled to be held

in the above-captioned chapter 11 cases on January 31, 2019 at the United States Bankruptcy

Court for the District of Delaware, 824 North Market Street, Wilmington, Delaware, 19801 (the

“Bankruptcy Court”) to consider, among other matters, (i) approval of the Disclosure Statement

for Joint Prepackaged Chapter 11 Plan of Checkout Holding Corp. and its Affiliated Debtors,

filed by Checkout Holding Corp. and its affiliated debtors in the above-captioned chapter 11

cases, as debtors and debtors in possession (collectively, the “Debtors”), on December 12, 2018

[D.I. 12] and (ii) confirmation of the Joint Prepackaged Chapter 11 Plan of Checkout Holding

Corp. and its Affiliated Debtors, filed by the Debtors on December 12, 2018 [D.I. 11] has been

rescheduled in consultation with the Bankruptcy Court to 9:00 a.m. (Eastern Standard Time).

Accordingly, all matters previously scheduled to be heard on January 31, 2019 starting at 10:00

a.m. (Eastern Standard Time) will now be heard before The Honorable Kevin Gross at the

         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement,
LLC (9333); Catalina Marketing Technology Solutions, Inc. (8728); Catalina Marketing Worldwide, LLC
(9687); Cellfire Inc. (5599); Checkout Holding Corp. (4651); Modiv Media, Inc. (3507); PDM Group
Holdings Corporation (9148); PDM Holdings Corporation (5025); PDM Intermediate Holdings A
Corporation (6409); and PDM Intermediate Holdings B Corporation (3278). The Debtors’ principal
offices are located at 200 Carillon Parkway, St. Petersburg, FL 33716.


RLF1 20603398v.1
                   Case 18-12794-KG   Doc 180      Filed 01/09/19   Page 2 of 2



United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor,

Courtroom 3, Wilmington, Delaware 19801 on January 31, 2019 starting at 9:00 a.m.

(Eastern Standard Time).


Dated: January 9, 2019
       Wilmington, Delaware

                                                  /s/ Jason M. Madron
                                           Mark D. Collins (No. 2981)
                                           Jason M. Madron (No. 4431)
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701

                                           -and-

                                           Gary T. Holtzer (admitted pro hac vice)
                                           Ronit J. Berkovich (admitted pro hac vice)
                                           Jessica Liou (admitted pro hac vice)
                                           Kevin Bostel (admitted pro hac vice)
                                           WEIL, GOTSHAL & MANGES LLP
                                           767 Fifth Avenue
                                           New York, New York 10153
                                           Telephone: (212) 310-8000
                                           Facsimile: (212) 310-8007

                                           Proposed Attorneys for Debtors
                                           and Debtors in Possession




                                               2
RLF1 20603398v.1
